Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homstvedt et al. (US 9920597) in view of Corbishley (US 20060016617).
Homstvedt discloses a system for management of a subsea conduit that carries oil and/or gas produced from a subsea well in a subsea production facility located on a seabed.  The system comprises an interconnecting conduit circuit (shown in Fig. 8) for carrying production fluids between subsea components (12).  The interconnecting conduit circuit comprises two ends for connecting to the subsea components (see Fig. 8).  A first conduit section and a second conduit section in parallel with respect to one another (see Fig. 8; pipes 17a, b, c arranged in parallel).  Valving (such as 18a, b, c) directs the production fluids through the first conduit section and/or second interconnecting conduit section such that heat transfer from the production fluids to seawater surrounding the interconnecting conduit circuit can be controlled by adjusting the valving.
Homstvedt fails to disclose wherein the first and second conduit sections have different heat transfer with respect to the surrounding seawater
Corbishley discloses pipelines for the transfer of oil and/or gas.
Corbishley discloses conduit sections (2) with different heat transfer rates via different insulation (3) (see paragraph 0038).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the conduits of Homstvedt to have different insulation properties as described in the claim as a combination of known prior art elements as Corbishley teaches that different conduit sections could have different insulation properties.  One of ordinary skill in the art would find a reasonable expectation of success due as the different conduits of Homstvedt and the insulation of Corbishley would continue to perform the same functions.
CLAIM 2:  Corbishley discloses the first conduit section is insulated.
Homstvedt discloses the second conduit section is uninsulated.
CLAIM 3:  Homstvedt discloses each of the first conduit section and the second conduit section include multiple conduit segments changing in direction such that flow of fluid in each of the first conduit section and the second conduit section is assisted by gravity in a downward direction thereby ensuring self-draining of the fluid independent of fluid pressure (see Figures showing side view, such as Fig. 2).
CLAIM 4:  The valving is controlled responsive to a control system based on a predetermined fluid temperature and/or flow rate, further comprising a temperature sensor for continuously monitoring an internal fluid temperature of a fluid in the interconnecting conduit and/or a flow rate sensor for continuously monitoring an internal fluid flow velocity of a fluid in the interconnecting conduit and a flying lead or umbilical for transmitting temperature and/or flow rate data to a processor (see Homstvedt, col. 9, lines 10-18 discussing condition monitoring).
CLAIM 5:  The combination fails to disclose the control system is capable of being set to automatically activate an alarm indicating a need to adjust the valving based on the fluid temperature and/or flow rate reaching the predetermined fluid temperature and/or flow rate.
Examiner takes official notice that alarms are well known in the art as a means of indicating data is out of the set parameters.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system to include an alarm as described in the claims as a combination of known prior art elements in which the alarm would function in the known manner of indicating conditions outside the set parameters in a manner that one of ordinary skill in the art would predictable expect.
CLAIM 6:  The control system is capable of being set to automatically adjust the valving based on the fluid temperature and/or flow rate reaching the predetermined fluid temperature and/or flow rate (see col. 9, lines 10-18).
CLAIM 7:  The combination fails to disclose the temperature sensor comprises a phase change thermostat for continuously monitoring the internal fluid temperature of the fluid in the interconnecting conduit.
Examiner takes official notice that phase change thermostats are well known in the art as a temperature sensor type.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor of Homstvedt to be a phase change thermostat as described in the claim as the substitution of one known temperature sensor for another in which the known thermostat would perform the same function within the combination.
CLAIM 8:  The interconnecting conduit is positioned at an angle greater than 0 degrees and less than 90 degrees such that the interconnecting conduit is sloping with respect to the seabed (see col. 6, lines 4-21).
CLAIM 9-16:  These methods are inherent to the above structures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art sows other similar jumper systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679